COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                  §
 TERESA KAY JONES,                                                No. 08-11-00152-CV
                                                  §
                   Appellant,                                        Appeal from the
                                                  §
 v.                                                                233rd District Court
                                                  §
 WESLEY D. JONES,                                               of Tarrant County, Texas
                                                  §
                   Appellee.                                      (TC# 233-458010-09)
                                                  §

                                  MEMORANDUM OPINION

       The clerk’s record for this appeal was due on July 26, 2011. The district clerk notified the

Clerk of this Court that Appellant failed to pay for the record. Consequently, the clerk’s record has

not been filed. On August 4, 2011, the Clerk of this Court notified the parties that the Court intended

to dismiss the appeal for want of prosecution unless they showed grounds within ten days for

continuing the appeal. The notice advised the parties that if no response was received, the appeal

could be dismissed without further notice. No one has responded to the notice.

       When the clerk’s record is not filed because the appellant failed to pay for it, we may dismiss

the appeal for want of prosecution, unless the appellant cures the deficiency or shows that she is

entitled to proceed without payment of costs. TEX . R. APP . P. 37.3(b). Appellant has been notified

of the deficiency, but has neither cured it nor shown her entitlement to proceed without payment of

costs. Accordingly, we dismiss the appeal for want of prosecution.


                                               GUADALUPE RIVERA, Justice
August 31, 2011

Before Chew, C.J., McClure, and Rivera, JJ.